Exhibit 10.20(f)

Termination and Assignment Agreement

Termination and Assignment Agreement (this “Agreement”), dated as of December
19, 2006, between Deutsche Bank AG, acting through its London Branch
(“Deutsche”), Cephalon, Inc. (“Cephalon”) and each of the assignees listed on
Schedule 1 hereto (each, an “Assignee”).

Deutsche and Cephalon have entered into a warrant transaction (the “Warrant
Transaction”), dated June 2, 2005 and amended on June 28, 2005, relating to
19,700,214 warrants on Cephalon’s common stock, par value $0.01 per share,
(“Shares”); a convertible note hedge transaction (the “Original Note Hedge
Transaction”), dated June 2, 2005 and amended on June 28, 2005, relating to
Cephalon’s Convertible Senior Notes due June 1, 2015 (the “Notes”); and another
convertible note hedge transaction (the “Overallotment Note Hedge Transaction”),
dated June 28, 2005, relating to the Notes.

Deutsche and Cephalon wish to terminate in part the Original Note Hedge
Transaction, and Deutsche wishes to assign to each Assignee and each Assignee
wishes to accept, all rights and obligations under part of the Warrant
Transaction.

Accordingly, the parties agree as follows:—

1.                                      Original Note Hedge Transaction

(a)                                  Repayment Event.  Cephalon has repurchased
$100,000,000 Notes, which constitutes a Repayment Event and an Additional
Termination Event under the Original Note Hedge Transaction.  Pursuant to the
terms of the Original Note Hedge Transaction, Deutsche is exercising its right
to partially terminate the Original Note Hedge Transaction, and Cephalon is
exercising its right to require that any amount owed by Deutsche in connection
with such termination be paid in Shares.

(b)                                 Settlement of Additional Termination Event. 
Deutsche and Cephalon agree that the amount owed by Deutsche in connection with
the partial termination referred to in paragraph 1(a) is the number of Shares
separately notified to Cephalon by Deutsche, acting in its capacity as
calculation agent.  Deutsche shall deliver such number of Shares to Cephalon on
December 22, 2006.

2.                                      Warrant Transaction

(a)                                  Assignment.  Deutsche agrees to assign, and
each Assignee agrees to accept, all of Deutsche’s rights and obligations under
the portion of the Warrant Transaction relating to the number of Warrants set
forth opposite each Assignee’s name on Schedule 1 hereto (the “Assigned
Warrants”).  Deutsche shall retain the remaining Warrants (the “Retained
Warrants”).

(b)                                 Settlement of Assignment.  Deutsche and each
Assignee agree that the amount owed by each Assignee in connection with the
partial assignment referred to in paragraph 2(a) is the number of Shares set
forth opposite each Assignee’s name on Schedule 1 hereto (aggregating in total,
961,105 Shares), which is due on December 22, 2006 (the “Assignment Settlement
Date”).  The assignment of the Assigned Warrants shall become effective upon
each Assignee’s delivery to Deutsche (or to Deutsche’s designee, which may be
Cephalon) of the relevant number of Shares through the facilities of The
Depository Trust Company, free from any lien, charge, claim or other encumbrance
and any other restrictions whatsoever.


--------------------------------------------------------------------------------


(c)                                  Modifications to Assigned Warrants.  Each
of the parties agree that the Assigned Warrants shall be modified as follows
(and the Assigned Warrants shall be construed as if Cephalon had entered into a
separate agreement with each Assignee with respect to the Assigned Warrants):

(1)                                  All references to “Deutsche”, “Deutsche
Bank AG, London”, “Deutsche Bank AG” and “Deutsche Bank AG, acting through its
London Branch” in the Assigned Warrants are deemed to refer to the relevant
Assignee;

(2)                                  The second full paragraph (all in bolded
caps), other than the definition of “Exchange Act”, and the first full sentence
of the last paragraph in Section 13 (relating to The Financial Services
Authority) are deemed deleted;

(3)                                  From and after the Assignment Settlement
Date, Deutsche Bank AG, New York Branch shall be relieved of all its obligations
as Agent under the Assigned Warrants, and all references to the Agent in the
Assigned Warrants are deemed deleted;

(4)                                  As applied to the Assigned Warrants, the
ISDA 1992 Master Agreement referred to therein shall be an ISDA 1992 Master
Agreement between Assignee and Cephalon;

(5)                                  For the avoidance of doubt, the reference
in the definition of Maximum Number of Shares to be Delivered to “the total
Number of Warrants covered by this Transaction” shall be deemed to refer to the
number of Assigned Warrants; and

(6)                                  The “Repurchase Notice” provision of the
Assigned Warrants shall be interpreted as if no Repurchase Notice has yet been
given, the reference to the “Trade Date” in such provision refers to the
Assignment Settlement Date, and the numerator in the definition of Warrant
Equity Percentage refers only to the Assigned Warrants.

(7)                                  For the avoidance of doubt, each relevant
Assignee shall be the new Calculation Agent as defined in section 2 of the
Warrant and shall have the borrow protections under section 11(c) of the
Warrant; provided however in each case only with respect to the portion of the
Warrants that have been assigned to such Assignee.

(d)                                 Modifications to Retained Warrants.  Each of
Deutsche and Cephalon agree that the Retained Warrants shall be modified as
follows (and the Retained Warrants shall be construed as if Cephalon had entered
into a separate agreement with Deutsche with respect to the Retained Warrants):

(1)                                  For the avoidance of doubt, the reference
in the definition of Maximum Number of Shares to be Delivered to “the total
Number of Warrants covered by this Transaction” shall be deemed to refer to the
number of Retained Warrants; and

(2)                                  The “Repurchase Notice” provision of the
Retained Warrants shall be interpreted as if no Repurchase Notice has yet been
given, the reference to the “Trade Date” in such provision refers to the
Assignment Settlement Date, and the numerator in the definition of Warrant
Equity Percentage refers only to the Retained Warrants.

(e)                                  Assignee’s Representation, Warranties and
Acknowledgments.

(1)                                  Each Assignee represents and warrants that:
(i) Assignee is an “accredited investor” within the meaning of Regulation D
under the Securities Act of 1933, as amended (the “Securities Act”),

2


--------------------------------------------------------------------------------


and a “qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act; and (ii) Assignee is acquiring the Assigned Warrants for its own
account and not with a view to the distribution thereof within the meaning of
the Securities Act; and

(2)                                  Each Assignee acknowledges that:  (i) the
Assigned Warrants are “restricted securities” for purposes of Rule 144 under the
Securities Act; and (ii) the Assigned Warrants have not been registered under
the Securities Act and cannot be resold unless they are registered under the
Securities Act or in a transaction exempt from or not subject to the
registration requirements of the Securities Act.

3.                                      Representations

Each party represents to each other party that:—

(a)                                  Status.  It is duly organized and validly
existing under the laws of the jurisdiction of its organization or incorporation
and, if relevant under such laws, in good standing;

(b)                                 Powers.  It has the power to execute and
deliver this Agreement and to perform its obligations under this Agreement and
has taken all necessary action to authorize such execution, delivery and
performance;

(c)                                  No Violation or Conflict.  Such execution,
delivery and performance do not violate or conflict with any law applicable to
it, any provision of its constitutional documents, any order or judgment of any
court or other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets;

(d)                                 Consents.  All governmental and other
consents that are required to have been obtained by it with respect to this
Agreement have been obtained and are in full force and effect and all conditions
of any such consents have been complied with;

(e)                                  Obligations Binding.  Its obligations under
this Agreement constitute its legal, valid and binding obligations, enforceable
in accordance with its respective terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at law)); and

(f)                                    Absence of Certain Events.  No Event of
Default or Potential Event of Default or, to its knowledge, Termination Event
(each as defined in the ISDA Master Agreement referred to in the Warrant
Transaction) with respect to it has occurred and is continuing and no such event
or circumstance would occur as a result of its entering into or performing its
obligations under this Agreement.

4.                                      Miscellaneous

(a)                                  Entire Agreement.  This Agreement
constitutes the entire agreement and understanding of the parties with respect
to its subject matter and supersedes all oral communication and prior writings
with respect thereto.

(b)                                 Amendments.  No amendment, modification or
waiver in respect of this Agreement will be effective unless in writing
(including a writing evidenced by a facsimile transmission) and executed by each
of the parties.

3


--------------------------------------------------------------------------------


(c)                                  Counterparts.  This Agreement may be
executed and delivered in counterparts (including by facsimile transmission),
each of which will be deemed an original.

(d)                                 Headings.  The headings used in this
Agreement are for convenience of reference only and are not to affect the
construction of or to be taken into consideration in interpreting this
Agreement.

(e)                                  Governing Law.  This Agreement will be
governed by and construed in accordance with the laws of the State of New York
(without reference to choice of law doctrine).

(f)                                    Agreement Continuation.  The Assigned
Warrants and Retained Warrants, each as modified herein, shall continue in full
force and effect.  All references to the Assigned Warrants in the Assigned
Warrants or any document related thereto shall for all purposes constitute
references to the Assigned Warrants as modified hereby.  All references to the
Retained Warrants in the Retained Warrants or any document related thereto shall
for all purposes constitute references to the Retained Warrants as modified
hereby.

(g)                                 Matters relating to the Agent

(1)                                  Deutsche Bank AG, New York branch (“DBNY”
or “Agent”), in its capacity as agent under this Agreement will be responsible
for (i) effecting this Agreement, (ii) issuing all required confirmations and
statements to the parties, (iii) maintaining books and records relating to this
Agreement in accordance with its standard practices and procedures and in
accordance with applicable law and (iv) unless otherwise requested by Cephalon
or an Assignee, as applicable, receiving, delivering, and safeguarding
Cephalon’s and Assignee’s funds and any securities in connection with this
Agreement, in accordance with its standard practices and procedures and in
accordance with applicable law.

(2)                                  Agent is acting in connection with this
Agreement solely in its capacity as Agent for the parties pursuant to
instructions from the parties.  Agent shall have no responsibility or personal
liability to any party arising from any failure by any other party to pay or
perform any obligations hereunder, or to monitor or enforce compliance by the
parties with any obligation hereunder.  Each of Cephalon, Deutsche and each
Assignee agrees to proceed solely against each other to collect or recover any
securities or monies owing to it in connection with or as a result of this
Agreement.  Agent shall otherwise have no liability in respect of this
Agreement, except for its gross negligence or willful misconduct in performing
its duties as Agent.

(3)                                  Any and all notices, demands, or
communications of any kind relating to this Agreement between Cephalon, Deutsche
and each Assignee shall be transmitted exclusively through Agent at the address
to be provided.

(4)                                  The date and time of this Agreement will be
furnished by the Agent to Cephalon, Deutsche and each Assignee, if requested.

(5)                                  The Agent will furnish to Cephalon and
Assignee upon written request a statement as to the source and amount of any
remuneration received or to be received by the Agent in connection with this
Agreement.

(6)                                  Cephalon, Deutsche and each Assignee each
represents and agrees that this Agreement is suitable for it in the light of
such party’s financial situation, investment objectives and needs.

(h)                                 FSA                       Deutsche is
regulated by The Financial Services Authority and has entered into this
Agreement as principal.

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF the parties have executed this Agreement with effect from the
date specified on the first page of this Agreement.

DEUTSCHE BANK AG, acting through its New York branch and solely in its capacity
as Agent

By:

Signature illegible

 

Name:

 

Title:

 

 

 

By:

Signature illegible

 

Name:

 

Title:

 

 

 

CEPHALON, INC.

By:

/s/ J. Kevin Buchi

 

Name: J. Kevin Buchi

 

Title: Executive Vice President & CFO

 

 

 

DEUTSCHE BANK AG, LONDON

By:

Signature illegible

 

Name:

 

Title:

 

 

 

By:

Signature illegible

 

Name:

 

Title:

 

 

5


--------------------------------------------------------------------------------


 

Visium Balanced Fund, LP

By:

Signature illegible

 

Name:

 

Title:

 

 

 

Visium Balanced Offshore Fund, Ltd.

By:

Signature illegible

 

Name:

 

Title:

 

 

 

Visium Long Bias Fund, LP

By:

Signature illegible

 

Name:

 

Title:

 

 

 

Visium Long Bias Offshore Fund, Ltd.

By:

Signature illegible

 

Name:

 

Title:

 

 

 

Atlas Master Fund, Ltd

By:

/s/ Scott Shroeder

 

Name: Scott Shroeder

 

Title: Authorized Signatory

 

 

6


--------------------------------------------------------------------------------